Case 9:19-cv-80968-BER Document 50 Entered on FLSD Docket 06/01/2020 Page 1 of 3

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                               Case No: 19-80968-CIV-REINHART

 PATRICK GLOVER,

                              Plaintiff,

 v.

 PALM BEACH STATE COLLEGE,

                              Defendant.

 _____________________________________/

                             NOTICE OF APPEARANCE BY COUNSEL
                             AND REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE, that Matthew A. Goldberger, Esq., of the firm Matthew A.

 Goldberger, P.A., hereby gives notice of his appearance as counsel for Plaintiff Patrick Glover and

 hereby requests that all future pleadings, notices and correspondence be served upon the

 undersigned.

 Dated: June 1, 2020                         Respectfully submitted,

                                             /s/ Matthew A. Goldberger
                                             MATTHEW A. GOLDBERGER, ESQ,
                                             Florida Bar No. 119897
                                             MATTHEW A. GOLDBERGER, P.A.
                                             1555 Palm Beach Lakes Blvd., Suite 1400
                                             West Palm Beach, Florida 33401
                                             Tel: (561) 659-8337; Fax: (561) 284-8938
                                             matthew@goldbergerfirm.com
                                             service@goldbergerfirm.com

                                             Attorney for Plaintiff Patrick Glover
Case 9:19-cv-80968-BER Document 50 Entered on FLSD Docket 06/01/2020 Page 2 of 3



                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served by CM/ECF on

 June 1, 2020 on all counsel or parties of record on the Service List below..

                                        By:      /s/ Matthew A. Goldberger
                                                Matthew A. Goldberger, Esq.
                                                Florida Bar No.: 119897
Case 9:19-cv-80968-BER Document 50 Entered on FLSD Docket 06/01/2020 Page 3 of 3
                                        SERVICE LIST
                           Patrick Glover v. Palm Beach State College
                             Case No: 19-80968-CIV-REINHART

 David Acosta, Esq.
 Rumberger, Kirk & Caldwell, P.A.
 80 SW 8th St.
 Suite 3000
 Miami, FL 33130
 LAW OFFICES OF J. CHRISTOPHER NORRIS
 9130 South Dadeland Blvd., Suite 1520
 Miami, Florida 33156
 dacosta@rumberger.com

 Suzanne Ashelle Singer, Esq.
 Rumberger, Kirk & Caldwell, P.A.
 80 SW 8th St.
 Suite 3000
 Miami, FL 33130
 LAW OFFICES OF J. CHRISTOPHER NORRIS
 9130 South Dadeland Blvd., Suite 1520
 Miami, Florida 33156
 ssinger@rumberger.com

 Counsel for Defendant District Board of Trustees of Palm Beach State College

 Mr. Patrick Glover
 219 NW 10th Ave.
 Delray Beach, FL 33444
 Plaintiff
